Per Curiam:
There is nothing in the act of April 12, 1872, which infringes the constitution of this commonwealth, nor do we *374think it conflicts with the Federal constitution. As a police regulation the statute has proved itself to be valuable in that it has been the means of preventing gross frauds upon our citizens to which, before its enactment, they were subjected. Under these circumstances we are not disposed to pronounce this law invalid.
The judgment of the Quarter Sessions is affirmed, and it is ordered that the record be remitted for execution.